Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 1 of 20 PageID: 773




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  MOHAMED ELLAISY,                      )
                                        )
               Plaintiff,               )
                                        )      No. 13-cv-05401
  -vs-                                  )
                                        )      Dist. Ct. Judge Noel L. Hillman
  STERLING WHEATEN, BRIAN               )
  HAMBRECHT, MATTHEW ROGERS,            )      Magistrate Judge
  JUANITA HARRIS, CITY OF ATLANTIC      )      Matthew J. Skahill
  CITY, JOHN APPLEGATE, MICHAEL         )
  ATKINSON, MICHAEL ORDONEZ,            )      Motion Day: April 5, 2021
  BORGATA HOTEL AND CASINO; AND         )
  UNKNOWN BORGATA PERSONNEL.            )
                                        )
                Defendants.             )


   BRIEF IN OPPOSITION TO DEFENDANT ROGERS AND HARRIS’ MOTION TO
             DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
 ______________________________________________________________________________
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 2 of 20 PageID: 774




                                                 TABLE OF CONTENTS

  TABLE OF CONTENTS.......................................................................................................              i

  TABLE OF AUTHORITIES.................................................................................................. ii

  INTRODUCTION..................................................................................................................        1

  RELEVANT FACTS.............................................................................................................. 1

  ARGUMENT

             I. The Statue of Limitations Does Not Bar Plaintiff’s Excessive Force Claims
                Against Defendants Rogers and Harris Where Plaintiff’s Second Amended
                Complaint Relates Back to His Pro se and First Amended Complaint Wherein
                Harris and Rogers Were Identified Under Fictitious Names................................ 6

                       A. Same Conduct, Transaction, or Occurrence...........................................                           7

                       B. Defendants Harris and Rogers Were Timely Notified of This Lawsuit
                          and Will Suffer No Prejudice in Defending the Case on the Merits......                                        10

                                    1. Notice.......................................................................................... 10

                                    2. Prejudice.....................................................................................   14

                       C.     Defendants Harris and Rogers Knew or Should Have Known During
                             the Rule 4(m) Period that But For a Mistake Concerning the Proper
                             Person’s Identity, Plaintiff’s Complaint Should Have Named Them
                             As Defendants......................................................................................... 14

  CONCLUSION...................................................................................................................... 16

  CERTIFICATE OF SERVICE..............................................................................................                  17




                                                                     i
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 3 of 20 PageID: 775




                                                  TABLE OF AUTHORITIES

 Cases
 Colbert v. City of Phila., 931 F. Supp. 389 (E.D. Pa. 1996) ........................................................... 7

 Cotton v. Allegheny County, Civil Action No. 11-969, 2012 U.S. Dist. LEXIS 144058 (W.D. Pa.
   Oct. 4, 2012) .......................................................................................................................... 7, 15

 Garvin v. City of Philadelphia, 354 F. 3d 215 (3d Cir. 2003)....................................................... 12

 Jacobsen v. Osborne, 133 F. 3d 315 (5th Cir. 1998) ...................................................................... 13

 Jamison v. City of New York, 2010 U.S. Dist. LEXIS 104871 (M.D. Pa. Sep. 30, 2010) ...... 11, 13

 Katona v. Asure, 2016 U.S. Dist. Lexis 130182 (M.D. Pa. 2016) .................................................. 9

 Krupski v. Costa Crociere S. p. A., 560 U.S. 538 (2010) .............................................................. 16

 Leary v. Nwosu, 2007 U.S. Dist. LEXIS 74202 (E.D. Pa. 2007) .................................................... 8

 Love v. Rancocas Hosp., 270 F. Supp. 2d 576 (D.N.J. 2003) ......................................................... 7

 Miles v. Lansdowne Borough, 2011 U.S. Dist. LEXIS 118272 (E.D. Pa. Oct. 13, 2011) ............ 16

 Singletary v. Pa. Dep’t of Corr., 266 F. 3d 186 (3d Cir. 2001) .............................................. 12, 14

 Snyder v. Pascack Valley Hospital, 303 F. 3d 271 (3d Cir. 2002) .................................................. 8

 Varlack v. SWS Caribbean, Inc., 550 F.2d 171 (3d Cir. 1997) ..................................................... 16

 W. Run Student House. Assoc., LLC v. Huntington Nat’l Bank, 712 F. 3d 165 (3d. Cir. 2013) ..... 8

 Yanez v. Columbia Coastal Transport, Inc., 68 F. Supp. 2d 489 (D.N.J. 1999) (Debevoise, J.) .... 7
 Rules

 Fed. R. Civ. P. 4 (m) ................................................................................................................ 10, 11

 Fed. R. Civ. P. 12(b)(6) ................................................................................................................... 4

 Fed. R. Civ. P. 15(a)(1)(B) .............................................................................................................. 5

 Fed. R. Civ. P. 15(c) .................................................................................... , 6, 7, 10, 11, 12, 15, 16




                                                                       ii
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 4 of 20 PageID: 776




                                              INTRODUCTION

         Defendants Harris and Rogers move to dismiss excessive force claims brought against

 them in Plaintiff’s second amended complaint on statute of limitations grounds. As discussed

 below, dismissal is not appropriate where Plaintiff alleged excessive force against Harris and

 Rogers in his original complaint and first amended complaint to which his second amended

 complaint relates back. Plaintiff satisfies all elements of the Rule 15(c) relation-back doctrine

 where he proves the second amended complaint arose out of the same conduct, transaction and

 occurrence alleged in Plaintiff’s first amended complaint (and his pro se complaint); Defendants

 Harris and Rogers had sufficient notice of the lawsuit filed by Plaintiff so they are not prejudiced

 in defending the case on the merits; and but for Plaintiff’s mistake concerning Defendants Harris

 and Rogers’ identity, they knew or should have known they would be named in Plaintiff’s

 lawsuit. Accordingly, Defendants Rogers and Harris’ Motion to Dismiss should be dismissed.

                                            RELEVANT FACTS

         On September 11, 2013, Plaintiff was the victim of a brutal assault at the Borgata Hotel

 and Casino by the named Defendants. Some, although not all, of the incident was caught on

 Borgata video surveillance1. Plaintiff alleges that Defendants Wheaten and Hambrecht, who

 were working special employment details2 at Borgata’s MurMur nightclub, physically assaulted

 him after Plaintiff had a minor scuffle with an unknown patron. The foregoing events escalated

 into a melee involving Plaintiff, Defendants Wheaten and Hambrecht, numerous Borgata




 1
  The video surveillance footage of this incident can be viewed using the following link:
 https://drive.google.com/drive/folders/1nyx8hEbDuCZNnwTVDYQql8QddPEfyoGi?usp=sharing
 2
  In 2011, special employment details allowed Atlantic City Police Officers to “moonlight” in uniform, conducting
 security for casinos and clubs in Atlantic City.


                                                         1
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 5 of 20 PageID: 777




 security personnel and various patrons. Portions of the incident were captured on video

 surveillance.

        Plaintiff was eventually handcuffed and escorted into a service hallway adjacent to the

 club that was not accessible to the general public. Video surveillance shows Plaintiff in that

 hallway handcuffed and surrounded by Borgata personnel and Defendants Hambrecht and

 Wheaten who called for back-up. Within minutes, Defendants Rogers and Harris arrived on

 scene and are seen in video surveillance in the service hallway. Defendant Atlantic City Police

 Officer Harris is the only female in the hallway.

        The video surveillance depicts Defendant Wheaten punch Plaintiff in the chest who is

 restrained in handcuffs and surrounded by all defendants. Immediately thereafter, Defendant

 Harris is seen punching Plaintiff in the face. (Ex. D – Screenshots of Harris punching Plaintiff)

 Video depicts Defendant Rogers wrap his hands around Plaintiff’s neck. (Ex. E – Screenshots of

 Rogers choking Plaintiff) Wheaten and Hambrecht are seen assisting Defendant Rogers by

 forcibly grabbing Plaintiff as Rogers continues to choke Plaintiff. The four Defendants drag

 Plaintiff down the hallway, take him outside and put him into a police vehicle. (Id.)

        Defendants Wheaten, Hambrecht and Rogers all prepared police reports and use of force

 reports in connection with Plaintiff’s arrest. (Ex. A – Use of Force Reports and Ex. B – ACPD

 Full Case Printout) Rogers’ use of force report reflected that he used a “compliance hold” on

 Plaintiff (Ex. A at pg. 3), and he stated in his narrative report “I grabbed onto Ellaisy using a

 compliance hold on his shoulder and the collar of his shirt to escort him to a patrol vehicle.” (Ex.

 B at pg. 10) Plaintiff was subsequently charged with several felonies.

        With the pressure of unresolved serious felony charges pending, Plaintiff, representing

 himself pro se, filed his civil complaint in this court on September 10, 2013, two days prior to




                                                     2
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 6 of 20 PageID: 778




 the expiration of the applicable statute of limitations.3 At the time of the filing of his pro se

 complaint, Plaintiff had not yet been given access to the video surveillance in the case. In his pro

 se complaint, Plaintiff named Defendants City of Atlantic City, Atlantic City Police Officer

 Wheaten and Hambrecht, Borgata Hotel and Casino and Defendants John Doe 1-5. He also

 stated, “Defendant Borgata Hotel and Casino is a hotel/casino within the geographic boundaries

 of Defendant City of Atlantic City which, pursuant to reasonable belief, contracts with defendant

 City of Atlantic City to use City’s police officers as private security, in conjunction with

 Borgata’s private security force. [Dkt. 1 at ¶4] Plaintiff further identified Defendants John Doe 1-

 5 as:

                  Defendant Borgata employees present, participating in and assisting the
                  aforementioned individual named defendants in violation of plaintiff’s
                  Constitutional rights but currently unknown to plaintiff.” [Id. at ¶7]

         Plaintiff provided the date, location and a concise description of events that took place on

 September 11, 2013 which formed the basis of his lawsuit. He alleged in sum and substance, that

 on September 11, 2013, while enjoying a social gathering at the Borgata Hotel and Casino, the

 individually named defendants and other Borgata employees unknown to plaintiff, seized,

 arrested and assaulted him without probable cause. He further stated that he was grabbed,

 punched and restrained without his consent. [Id. at ¶¶14, 16] Additionally, Plaintiff alleged that

 the City of Atlantic City through its Police Department… “failed to train, supervise, or discipline

 its officers so as to prevent same as it related to their employment as quasi-private security

 guards within defendant Borgata.” [Id. at ¶ 39].




 3Plaintiff does not dispute that a section 1983 excessive force claim arising in New Jersey must be brought within a
 two-year statute of limitations period.



                                                          3
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 7 of 20 PageID: 779




         On September 10, 2013, the Atlantic City Police Department was notified of the lawsuit

 filed on behalf of Plaintiff. (Ex. C - Ellaisy/MAA_00045 - 46) Summons were issued on

 September 10, 2013 [Dkt. 2], an ACPD internal affairs case was opened on November 4, 2013

 (Ex. C) and on November 15, 2013, Attorney Tracy Riley filed her appearance on behalf of

 Defendants City of Atlantic City, Wheaten and Hambrecht. [Dkt. 3] On November 15, 2013,

 Defendants City of Atlantic City, Wheaten and Hambrecht filed a Motion to Dismiss pursuant to

 Federal Rule of Civil Procedure 12(b)(6) for failing to state a claim upon which relief can be

 granted. [Dkt. 4]

         On December 1, 2013, after retaining counsel, Plaintiff filed an Amended Complaint

 (“First Amended Complaint”) against Borgata Hotel and Casino, City of Atlantic City, Brian

 Hambrecht, John Doe 1-5, Sterling Wheaten and John Doe 6-10. [Dkt. 6]. In his first amended

 complaint, Plaintiff re-alleged his claims of excessive force at the hands of Defendants Wheaten

 and Hambrecht but also identified unknown members of the Atlantic City Police Department

 who were present and actively participated in Plaintiff’s assault. In addition to describing the

 incident at the bottom of the escalator, Plaintiff states:

         Subsequent to the above actions, the Plaintiff was taken into custody by various
         members of the Atlantic City Police Department and Borgata security during
         which time an unknown member of the Atlantic City Police Department and
         Defendant Wheaten did punch the plaintiff in the head, neck, and chest while the
         plaintiff was in restraints and being escorted by security forces. In addition, the
         Plaintiff was subjected to various choke holds and other excessive force
         throughout his encounter with the defendants. [Dkt. 6 at ¶3]

         Plaintiff identified Defendants John Doe 1-5 as “members of the Atlantic City Police

 Department, present, participating in and assisting the aforementioned individual named

 defendants in the violation of plaintiff’s Constitutional rights but are currently unknown to

 Plaintiff as well as employees of the City of Atlantic City which participated in the practices and




                                                    4
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 8 of 20 PageID: 780




 policies as outlined through his Complaint. [Dkt. 6 at ¶12] Plaintiff also identified Defendants

 John Doe 6-10 as employees of Defendant Borgata Hotel and Casino. [Id. at ¶13]

        Plaintiff’s first amended complaint described the incident in the hallway. He again

 identified Wheaten by name but also specifically stated “an additional unknown female officer

 from the Atlantic City Police Department approached the Plaintiff and did, unprovoked, punch

 the plaintiff in the throat.” [Id. at ¶26]. Plaintiff’s complaint expressly states Defendants

 Wheaten, Hambrecht and John Doe 1-5 violated his constitutional rights under the Fourth,

 Eighth and Fourteenth Amendment. [Id. at ¶34]

        On the same day that Plaintiff filed his first amended complaint, he also filed a response

 in opposition to Defendants’ Motion to Dismiss [Dkt. 9]. In his brief, Plaintiff argued, inter alia,

 that consistent with United States Supreme Court precedent, a pro se litigant is to be held to a

 less stringent standard than pleadings drafted by lawyers and pursuant to Federal Rule of Civil

 Procedure 15(a)(1)(B), Plaintiff amended his complaint in a timely fashion rendering defendants’

 motion to dismiss largely moot. [See: Dkt. 7-3 at 5].

        Three days later, the Honorable District Court Judge Jerome Simandle dismissed

 Defendants’ motion to dismiss finding that Plaintiff timely filed his first amended complaint

 pursuant to Fed. R. Civ. P. 15(a)(1)(B). [Dkt. 9] On March 28, 2014, the matter was stayed

 pending the conclusion of Plaintiff’s criminal proceedings.

        After resolution of Plaintiff’s criminal proceedings which were ultimately terminated in

 his favor and in a manner indicative of innocence, The Bonjean Law Group substituted in as

 counsel for Plaintiff on September 25, 2019. Morrison Fairbairn substituted in as counsel for the

 City of Atlantic City on October 1, 2019. On November 11,2019, Plaintiff was granted leave to

 file a second amended complaint which he filed on January 17, 2020. On February 17, 2020,




                                                   5
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 9 of 20 PageID: 781




 Defendants Wheaten, Hambrecht, Rogers and Harris, through their counsel Tracy Riley,

 answered Plaintiff’s second amended complaint. On November 5, 2020, the Defendant Officers

 obtained new counsel and ultimately filed this Motion to Dismiss Plaintiff’s Second Amended

 Complaint on behalf of Harris and Rogers on February 9, 2021. The parties have exchanged

 some written discovery, however oral discovery has not yet begun.

                                            ARGUMENT

   I.   The Statue of Limitations Does Not Bar Plaintiff’s Excessive Force Claims Against
        Defendants Rogers and Harris Where Plaintiff’s Second Amended Complaint
        Relates Back to His Timely Filed First Amended Complaint Wherein Harris and
        Rogers Were Identified Under Fictitious Names.

        Because Defendants Harris and Rogers were identified under fictitious names in

 Plaintiff’s timely-filed pro se and first amended complaint (filed 82 days after Plaintiff’s pro se

 complaint), and Rogers and Harris were on constructive notice of Plaintiff’s lawsuit, their motion

 to dismiss must be denied. Defendants contend that because Defendants Rogers and Harris were

 not identified by name until Plaintiff filed his second amended complaint, Plaintiff’s claims

 against Rogers and Harris are untimely. While it is true that Plaintiff did not identify Defendants

 Rogers and Harris by name until the filing of his second amended complaint, as set out in detail

 below, Plaintiff’s second amended complaint relates back to his first amended complaint

 pursuant to Fed. R. Civ. P. 15(c) which superseded his timely filed pro se complaint and also

 identified Defendants Harris and Rogers fictitiously.

        Federal Rule of Civil Procedure 15(c) guides this Court’s analysis. Rule 15(c) permits

 amendment to a pleading to relate back to the date of the original pleading. “The relation-back

 doctrine was enacted to “ameliorate the harsh result of strict application of statutes of limitations

 by ‘preventing parties against whom claims are made from taking unjust advantage of otherwise

 inconsequential pleading errors to sustain a limitations defense.’” Love v. Rancocas Hosp., 270



                                                   6
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 10 of 20 PageID: 782




  F. Supp. 2d 576, 580(D.N.J. 2003); Yanez v. Columbia Coastal Transport, Inc., 68 F. Supp. 2d

  489, 492 (D.N.J. 1999) (Debevoise, J.) quoting Colbert v. City of Phila., 931 F. Supp. 389 (E.D.

  Pa. 1996)). Rule 15(c) in particular was structured to permit a plaintiff to sidestep an otherwise-

  applicable statute of limitations by reaching resolution of a claim on the merits rather than a

  technicality. Cotton v. Allegheny County, Civil Action No. 11-969, 2012 U.S. Dist. LEXIS

  144058, at 14 (W.D. Pa. Oct. 4, 2012)

         Pursuant to Fed. R. Civ. P. 15(c)(1)(C), when a plaintiff seeks to add or substitute a new

  party to a complaint, plaintiff must show that (1) the amended pleading relates to the same

  conduct, transaction or occurrence set forth in the original complaint; (2) within the time period

  provided by Rule 4(m) for serving the summons and complaint, the proposed new defendant had

  notice of the action that it will not be prejudiced in defending on the merits; and (3) the proposed

  new defendant knew or should have known that the action would have been brought against it,

  but for a mistake concerning the proper party’s identity.

             A. Same Conduct, Transaction, or Occurrence

         As a starting point, Plaintiff must demonstrate that his second amended complaint relates

  to the same conduct, transaction or occurrence set forth in the original complaint. Rule 15(c)

  requires “a common core of operative facts” between the original complaint and the amended

  complaints for the claims in the amended complaint to arise from the same conduct, transaction,

  or occurrence as the original complaint. Leary v. Nwosu, 2007 U.S. Dist. LEXIS 74202, *16

  (E.D. Pa. 2007). When determining whether a common core of operative facts exists, the court is

  to look at “whether the opposing party has had fair notice of the general fact situation and legal

  theory upon which the amending party proceeds.” Id. at *16-17.




                                                   7
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 11 of 20 PageID: 783




           Although Defendants claim that this court may look only at the Plaintiff’s original pro se

  complaint for the purpose of this analysis, the legally operative complaint to which the second

  amended complaint relates back is actually Plaintiff’s first amended complaint which superseded

  Plaintiff’s pro se complaint. W. Run Student House. Assoc., LLC v. Huntington Nat’l Bank, 712

  F. 3d 165, 171 (3d. Cir. 2013) Indeed, District Court Judge Simandle expressly held in this case

  that Plaintiff’s first amended complaint superseded his pro se complaint rendering the original

  complaint legally inoperative and a nullity. [Dkt. 9] See also, Snyder v. Pascack Valley Hospital,

  303 F. 3d 271, 276 (3d Cir. 2002) (holding that “an amended complaint supersedes the original

  version in providing the blueprint for the future course of a lawsuit”)4

           Notwithstanding, Plaintiff’s second amended complaint relates to the same conduct,

  transaction and occurrences alleged in both Plaintiff’s original pro se complaint and the

  superseding first amended complaint. In Plaintiff’s timely-filed pro se complaint, he alleged that

  he was assaulted at the Borgata nightclub by Defendants Wheaten, Hambrecht, Borgata

  employees, and other John Does on September 13, 2011. In his first amended complaint filed on

  December 1, 2013. Plaintiff elaborated on the nature of the assault and described with specificity

  how the assault began inside MurMur nightclub and that Plaintiff was dragged outside the

  entrance into an area that defendants knew were free of video surveillance. Plaintiff further




           4
              Defendants suggest that for relation-back analysis, the second amended complaint relates back to
  Plaintiff’s pro se complaint. As discussed in the body of this argument, Plaintiff’s pro se complaint was superseded
  by his first amended complaint, rendering the pro se complaint a legal nullity. That said, at least one district court
  from this circuit has held that a court may consider both a pro se complaint and the superseding complaint for the
  purpose of relation back analysis. See Katona v. Asure, 2016 U.S. Dist. Lexis 130182, *10 (M.D. Pa. 2016). In
  Katona, plaintiff filed a pro se complaint followed by an amended complaint that became the legally operative
  complaint. The defendants there argued that only the amended complaint (the legally operative complaint) could be
  considered by the court for the purpose of its relation back analysis. The court rejected that argument, finding that
  superseded pleadings are not irrelevant to the relation back analysis and concluded that it may consider both the
  original pro se complaint and the first amended complaint for determining whether the defendants had notice of the
  facts and the legal theories upon which they rested.



                                                            8
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 12 of 20 PageID: 784




  explained that he was handcuffed and immediately moved into an adjacent service hallway by

  Defendants.

         Plaintiff alleged that once in the service hallway, an “unknown female officer from the

  Atlantic City police department approached the Plaintiff and did unprovoked punch the Plaintiff

  in the throat. [Dkt. 6 ¶ 26] Plaintiff further alleged that, “Plaintiff taken into custody by various

  members of the Atlantic City Police Department and Borgata security during which time an

  unknown member of the Atlantic City Police Department and Defendant Wheaten did punch the

  plaintiff in the head, neck, and chest while the plaintiff was in restraints and being escorted by

  security forces. In addition, the Plaintiff was subjected to various choke holds and other

  excessive force throughout his encounter with the defendants. [Id. at ¶3]

         Video surveillance reveals that the entire incident lasted less than 15 minutes. At all

  times, Defendants Wheaten and Hambrecht were acting as special employment officers and were

  directly involved with Plaintiff with the assistance of Borgata employees and first responding

  Atlantic City police officers, including Harris and Rogers.

         As the foregoing demonstrates, Plaintiff’s claims against Defendants Harris and Rogers

  contained in the second amended complaint share a common core of facts with the first amended

  complaint (the legally operative complaint prior to Plaintiff’s filing of his second amended

  petition). Plaintiff expressly identified the precise conduct of Harris and Rogers putting them on

  notice of the general fact situation and the legal theories on which they rest. Put simply,

  Plaintiff’s first amended complaint apprised Harris and Rogers about the melee at Borgata and

  his allegations of assault and/or excessive force in the hallway while he was handcuffed.

         Without authority, Defendants ask this Court to ignore the first amended complaint and

  focus solely on Plaintiff’s pro se complaint. As discussed above, the law permits this court to




                                                    9
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 13 of 20 PageID: 785




  consider both the pro se and first amended complaint, but even if it didn’t, Plaintiff’s pro se

  complaint while lacking in detail surely placed Defendants Harris and Rogers on notice that

  Plaintiff was seeking to redress his Fourth Amendment right to be free from excessive force by

  law enforcement when he was assaulted at the Borgata on September 13, 2011. Defendants

  attempt to artificially separate the activities that immediately preceded Plaintiff’s arrest from the

  activities that occurred in the service hallway, the location where Defendants Harris and Rogers

  assaulted Plaintiff. Defendants argument is non-sensical where the events of the evening were

  short in duration, occurred in the same general area inside the Borgata hotel, were continuing in

  nature and involved all of the same players. Accordingly, Plaintiff easily demonstrates that the

  second amended complaint relates back to the same occurrence articulated in both his pro se

  complaint and his first amended complaint.

         B.      Defendants Harris and Rogers Were Timely Notified of This Lawsuit and
                 Will Suffer No Prejudice in Defending the Case on the Merits.

         The second prong that Plaintiff must satisfy is that Defendants Harris and Rogers were

  notified of the lawsuit within the time period provided by Rule 4(m) for serving the summons

  and complaint and will suffer no prejudice defending on the merits. Jamison v. City of New York,

  2010 U.S. Dist. LEXIS 104871, at *8-9 (M.D. Pa. Sep. 30, 2010).

                         1.      Notice

         Defendants Harris and Rogers received adequate and timely notice of Plaintiff’s lawsuit

  pursuant to Rule 15(c)(1)(C)(i). Although Plaintiff concedes that Defendants Harris and Rogers

  were not personally served with either Plaintiff’s original pro se complaint or his first amended

  complaint, Defendants Harris and Rogers received constructive notice under both the “shared

  attorney” and “identity of interest” methods.




                                                   10
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 14 of 20 PageID: 786




         The Third Circuit has held that notice of the institution of an action can be constructive or

  implied under Rule 15(c). Singletary v. Pa. Dep’t of Corr., 266 F. 3d 186, 195 (3d Cir. 2001).

  Specifically, the Third Circuit recognizes two methods for imputing notice under Rule

  15(c)(1)(C)(i), the “shared attorney” method and the “identity of interest” method. Garvin v. City

  of Philadelphia, 354 F. 3d 215, 222-23 (3d Cir. 2003). In this case, notice was imputed to

  Defendants Harris and Rogers under both theories.

         The “shared attorney” method of imputing Rule 15(c)(3)(A) notice is based on the notion

  that, when an originally named party and the party who is sought to be added are represented by

  the same attorney, the attorney is likely to have communicated to the latter party that he may

  very well be joined in the action. This method has been accepted by other Courts of Appeals and

  by district courts within this Circuit. Singletary, 266 F. 3d 186, 196 (3d Cir. 2001).

         The relevant inquiry under this method is whether notice of the institution of the action

  can be imputed to Harris and Rogers by virtue of their representation of by Tracy Riley who also

  represented Defendants City of Atlantic City, Wheaten, and Hambrecht since the inception of the

  lawsuit. As the docket reflects, Tracy Riley filed an appearance on behalf of the named

  Defendants on November 15, 2013, demonstrating that the named defendants received notice of

  the lawsuit within the time prescribed by Rule 4(m). [Dkt. 3] Ms. Riley was the attorney of

  record at the time Plaintiff filed his first amended complaint on December 1, 2013. Indeed, Ms.

  Riley answered that first amended complaint on behalf of the City of Atlantic City, Wheaten, and

  Hambrecht.

         In answering that first amended complaint on behalf of the City and defendants Wheaten

  and Hambrecht, Ms. Riley surely would have conducted a minimal investigation that would have

  involved readings police reports, use of force reports, talking to her clients about such matters as




                                                   11
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 15 of 20 PageID: 787




  what occurred and who was present, and reviewing the video surveillance of the incident. See

  Jamison v. City of York, 2010 U.S. Dist. LEXIS 104871, *18, n. 4 (M.D. Pa. 2010) citing

  Jacobsen v. Osborne, 133 F. 3d 315, 320 (5th Cir. 1998) (holding that where City Attorney

  answered the complaint on behalf of the City and named police officer and presumably

  investigated the allegations to answer the complaint). Even a cursory review of the reports

  prepared by the defendant officers and maintained by the defendant City in conjunction with a

  review of the video surveillance would clearly have shown that defendants Harris and Rogers

  were likely, if not, guaranteed to be named as defendants in this lawsuit, Indeed, video

  surveillance shows that Defendant Harris punched Plaintiff apropos of nothing while he was

  handcuffed. (Ex. D) This conduct is so clearly violative of the Fourth Amendment that summary

  judgment is likely to be granted in favor of Plaintiff. Thus, the “shared attorney” method is

  applicable here and satisfies the notice requirement of Rule 15(c)(1)(C)(i).

         But there is more, Defendants Harris and Rogers received constructive notice via the

  “identity of interest” method recognized under Rule 15(c)(1)(C)(i). The “identity of interest”

  method of imputing Rule 15(c)(3) notice to a newly named party is closely related to the shared

  attorney method. Identity of interest is explained by one commentator as follows: “Identity of

  interest generally means that the parties are so closely related in their business operations or

  other activities that the institution of an action against one serves to provide notice of the

  litigation to the other.” Singletary, 266 F. 3d 186, 197 (also citing 6A Charles A. Wright et. al.,

  Federal Practice and Procedure S 1499, at 146 (2d ed. 1990).

         In this case, the Defendants Harris and Rogers are closely related to the Defendants

  named in the original complaint, namely the City of Atlantic City and the individual Atlantic

  City officers. In fact, Defendants Harris and Rogers are police officers employed by the Atlantic




                                                    12
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 16 of 20 PageID: 788




  City police department which has a duty to supervise the conduct of its officers. Notably, on the

  day Plaintiff’s original pro se complaint was filed, Atlantic City was informed of the lawsuit and

  an internal affairs investigation based on the claims in the lawsuit was initiated on November 4,

  2013. (Ex. C) According to the internal affairs file, the internal affairs investigator obtained the

  use of force reports and narrative reports for the purpose of preparing a “Complaint Brief”

  summarizing the case which was forwarded to the Chief of Police and the City Solicitor on

  November 18, 2013 (Id.). A review of reports shows that both Defendants Harris and Rogers

  responded to the scene and that Harris was the only female on scene (consistent with Plaintiff’s

  amended complaint). (Ex. B at pg. 6) Furthermore Rogers’ use of force report certainly put the

  City on notice that Defendant Rogers had used force in connection with the incident and

  therefore was likely to be named as a defendant in the lawsuit along with Defendants Wheaten

  and Hambrecht. (Ex. A at pg. 3)

         Furthermore, in preparing to Answer Plaintiff’s first amended complaint, Atlantic City

  would have reviewed the video surveillance which clearly shows Defendant Harris striking

  Plaintiff with a closed fist in the facial area while he was handcuffed and Rogers choking

  Plaintiff before dragging him out of the hallway. (Ex. D – Screenshots of Harris punching

  Plaintiff and Ex. E – Screenshots of Rogers choking Plaintiff) Accordingly, given the close

  relationship between Defendants Harris and Rogers and their employer the City of Atlantic City

  and the City’s commencement of an internal affairs investigation within approximately two

  months of the filing of Plaintiff’s pro se complaint, notice of the lawsuit was imputed to

  Defendants Harris and Rogers within the applicable time period.




                                                   13
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 17 of 20 PageID: 789




                 2.      Prejudice

     Defendants Harris and Rogers suffer no prejudice in defending the case on the merits where

  the case is still in its infancy with discovery having barely begun. The prejudice inquiry refers to

  that suffered by one who, for lack of timely notice of a lawsuit, must set about assembling

  evidence and constructing a defense when the case is already stale. Cotton v. Allegheny County,

  2012 U.S. Dist. LEXIS 144058, at *18 (W.D. Pa. Oct. 4, 2012).

          Defendants make no claim that they are prejudiced by being added as defendants at this

  juncture nor could they. Although the case is old, all the defendants are in the same boat as it

  relates to developing their defenses, because the case was stayed for four years on account of the

  wrongful prosecution of Plaintiff. Furthermore, it is the Defendants who are responsible for the

  delay where after violating Plaintiff’s Fourth Amendment right to be free of excessive force,

  Defendants Wheaten and Hambrecht, along with other co-conspirator defendants, maliciously

  prosecuted Plaintiff and caused his wrongful conviction. In short, Defendants Harris and Rogers

  are not prejudiced by the amendment where they are in the same procedural position as all

  defendants in the case. Moreover, as to Defendants Harris and Rogers, Plaintiff’s claims are

  straightforward and simple. Indeed, the acts that underly the claims were captured on video and

  are depicted in screenshots attached to this response. (Exs. D and E) For the foregoing reasons,

  Harris and Rogers suffer no prejudice at this juncture of the litigation.

     C.          Defendants Harris and Rogers Knew or Should Have Known During the
                 Rule 4(m) Period that But For a Mistake Concerning the Proper Person’s
                 Identity, Plaintiff’s Complaint Should Have Named them As Defendants.

          The final element required for Plaintiff to show that the amended complaint relates back

  to the date of the timely filed original pleading is that within the Rule 4(m) period, the party

  “knew or should have known that the action would have been brought against it, but for a




                                                   14
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 18 of 20 PageID: 790




  mistake concerning the proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(c). The amendment of a

  complaint to substitute the actual name of a defendant for an “Unknown Person” defendant

  constitutes a “mistake concerning the proper person’s identity.” Miles v. Lansdowne Borough,

  2011 U.S. Dist. LEXIS 118272, at *9 (E.D. Pa. Oct. 13, 2011) (citing Varlack v. SWS

  Caribbean, Inc., 550 F.2d 171 (3d Cir. 1997) Rule 15(c)(1)(C)(ii) asks what the prospective

  defendant knew or should have known during the Rule 4(m) period, not what the Plaintiff knew

  or should have known at the time of the filing.5 Krupski v. Costa Crociere S. p. A., 560 U.S. 538,

  548 (2010).

           Plaintiff has demonstrated that Defendants Harris and Rogers should have (and likely

  did) know that the allegations lodged against John Does in Plaintiff’s first amended complaint

  referred to them. First, as discussed above, Plaintiff’s amended complaint specifically referenced

  a female officer who punched him in the face. [Dkt. 6 at ¶26] Harris was the only female officer

  on scene and video surveillance clearly depicts her punching Plaintiff in the face. (Exs. B at pg. 6

  and D) As to Rogers, Plaintiff alleges that an “unknown member of the Atlantic City police

  department punched him in the head, neck, and chest while restrained and being escorted out of

  the hallway and was subjected to various chokeholds. [Dkt. 6 at ¶3] Defendant Rogers prepared a

  narrative report on the night of the incident admitting that “I grabbed onto Ellaisy using a

  compliance hold on his shoulder and the collar of his shirt to escort him to a patrol vehicle.” (Ex.

  B at pg. 10) and he also completed a use of force report acknowledging that he used a




  5
    Defendants inappropriately conflate New Jersey state law into its relation back argument, arguing extensively
  about Plaintiff’s “diligence” in bringing his claims. Defendants overlook that this case was brought in federal court
  and raises only federal claims that sound in the United States Constitution, not New Jersey state law. Defendants’
  diligence arguments, while perhaps appropriate in state court finds no support in the federal rules of civil procedure
  and run afoul of the United States Supreme Court decision in Krupski, supra, which makes clear that what Plaintiff
  knew or should have known at the time of filing is irrelevant. The question if what did the defendant know during
  the Rule 4(m) period.


                                                            15
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 19 of 20 PageID: 791




  compliance hold with Plaintiff. (Ex. A at pg. 3) Clearly, Rogers knew or should have known that

  he was a John Doe to whom Plaintiff referred in his first amended complaint.

           For the reasons identified, supra, Defendants Harris and Rogers had constructive

  knowledge of Plaintiff’s lawsuit within the Rule 4(m) period and knew that the unknown

  individuals identified in Plaintiff’s complaint referred to them. Accordingly, Plaintiff satisfies the

  final element of Rule15(c)(1)(C) analysis.

                                                CONCLUSION

           Based upon the foregoing reasons, the defendants’ motion to dismiss should be denied.


  Dated:          Brooklyn, New York
                  March 22, 2021
                                                        Respectfully Submitted,

                                                        /s/ASHLEY COHEN
                                                        /s/JENNIFER BONJEAN
                                                        Attorneys for Plaintiff
                                                        Bonjean Law Group, PLLC
                                                        467 St. Johns Pl.
                                                        Brooklyn, New York 11238
                                                        P: 718-875-1850
                                                        F: 718-230-0582
                                                        Email: Ashley@bonjeanlaw.com




                                                   16
Case 1:13-cv-05401-NLH-MJS Document 108 Filed 03/22/21 Page 20 of 20 PageID: 792




                                CERTIFICATE OF SERVICE

         I, Ashley Cohen, an attorney of Bonjean Law Group, hereby certify that a copy of the
  attached Brief in Opposition to Defendant Rogers and Harris’ Motion to Dismiss Plaintiff’s
  Second Amended Complaint has been served upon all counsel of record via ELECTRONIC Mail
  on March 22, 2021.

                                            /s/ ASHLEY COHEN




                                              17
